        Case 3:18-cr-00319-JO              Document 174                   Filed 05/01/19        Page 1 of 3




Ernest Warren, Jr. OSB 891384
Warren & Sugarman
Suite 500, 838 SW First Avenue
Portland, Oregon 97204
Tel: (503) 228-6655
Fax: (503) 228-7019

      Attorney for Defendant Earl Deverle Fisher


                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION

UNITED STATES OF AMERICA, :.                                                          Case No. 3:18-CR-00319-J0-2
                              Plaintiff, '                                            DECLARATION OF ERNEST
                                                                                      WARREN, JR. IN SUPPORT
                                                                                      OF UNOPPOSED MOTION
                                                                                      FOR UNITED STATES
                                                                                      MARSHAL TO COMPLETE
                                                                                      DEFENDANT FISHER'S EYE
                                                                                      EXAM

                      v.
EARL DEVERLE FISHER,

                              Defendant.
      I, Ernest Warren, Jr., under penalty of perjury hereby depose and say:

   1. I am one of the attorneys of record for Mr. Fisher

  2. Back in April of 2007, Mr. Fisher is working installing shingles on a roof, he falls

      severing his left optic nerve and is blind in his left eye.

  3. On February 14, 2019, Mr. Fisher receives an eye examination at the Casey Eye Institute

      and an additional eye appointment is set for an optometry evaluation to fill a presc1iption

      for monocular polycarbonate eyeglasses, among other prescriptions. A copy of Mr.

      Fisher's Eye Exam Records will be provided to the court and government via email to not


PAGE I-DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR UNITED
STATES MARSHAL TO COMPLETE DEFENDANT FISHER'S EYE EXAM
                                         Warren & Sugarman
                                               Attorneys at Utw
                            838 SW Fin;t Avenue · Suite 500 • Ponland. Ore~on 97204
                                   Tel (503) 228-6655 •Fax (503) 228-70 19
        Case 3:18-cr-00319-JO             Document 174                   Filed 05/01/19   Page 2 of 3




     make his medical records a matter of public record.

  4. On or before April 9, 2019, U.S. Marshal Service cancels Mr. Fisher' s appointment.

  5. On April 26, 2019, Debra Burdzik, one of the attorneys for Mr. Fisher, and Miriam

     Widman, death penalty mitigation expert, visit Mr. Fisher who complains of inability to

     read legal documents because of blurry vision.

  6. Accordingly, we request the court order the U.S. Marshal Service to reschedule and

     complete Mr. Fisher's eye examination so he may receive polycarbonate eyeglasses for

     monocular vision because defense cow1sel cannot receive legal documents with Mr.

     Fisher without him being able to see out of his good eye, and the eye examination is

     estimated to be about $250.00 (estimated from his first exam).

  7. The government does not oppose this request.



  Dated this 1st day of May, 2019.


                                                               WARREN & SUGARMAN

                                                                ls/Ernest Warren, Jr.
                                                                Ernest Warren, Jr. OSB No. 891384
                                                                Attorney for Defendant




PAGE 2-DECLARATION IN SUPPORT OF UNOPPOSED MOTION FOR UNITED
STATES MARSHAL TO COMPLETE DEFENDANT FISHER'S EYE EXAM
                                       Warren & Sugarman
                                             Attorneys at l:'.aw
                          838 SW Firs! Avenue • Suite 500 • Portland. Oregon 97204
                                 Tel (503) 228-6655 •Fax (503) 228-70r9
          Case 3:18-cr-00319-JO         Document 174        Filed 05/01/19   Page 3 of 3




                                  CERTIFICATE OF SERVICE
        I hereby certify that I have served a certified true copy of the DEFENDANT'S

UNOPPOSED MOTION FOR UNITED STATES MARSHAL TO COMPLETE

DEFENDANT FISHER'S EYE EXAM AND DECLARATION OF COUNSEL in the

attached matter upon the parties listed below by notice of electronic filing using the CM/ECF

System as follows:

Leah K. Bolstad
US Attorney's Office, District of Oregon
1000 SW Third Avenue, Suite 600
Portland, OR 97204
503-727-1125
Fax: 503-727-1117
Email: leah.bolstad@usdoj.gov
and ft led the original with the Court on the date listed below.



DATED this 1 day of May, 2019.



                                                       WARREN & SUGARMAN

                                                       ls/Ernest Warren, Jr.
                                                       Ernest Warren, Jr. OSB No. 891384
                                                       Attorney for Defendant




Pa ge 1- Ce r t ifica t e of Servi ce
